Name: 91/247/EEC, Euratom: Council Decision of 29 April 1991 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1991-05-14

 Avis juridique important|31991D024791/247/EEC, Euratom: Council Decision of 29 April 1991 appointing a member of the Economic and Social Committee Official Journal L 119 , 14/05/1991 P. 0044 - 0044COUNCIL DECISION of 29 April 1991 appointing a member of the Economic and Social Committee (91/247/EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain Institutions common to the European Communities, and in particular Article 5 thereof, Having regard to Council Decision 90/522/Euratom, EEC of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas a seat has become vacant on the Economic and Social Committee following the resignation of Dr Alberto Masprone, of which the Council was informed on 11 February 1991; Having regard to the nominations submitted by the Permanent Representation of Italy on 9 April 1991, Having obtained the favourable opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Dr Giannino Cesare Bernabei is hereby appointed a member of the Economic and Social Committee in place of Dr Alberto Masprone for the remainder of the latter's term of office, which runs until 20 September 1994. Done at Luxembourg, 29 April 1991. For the Council The President R. GOEBBELS (1) OJ No L 290, 23. 10. 1990, p. 13.